Title: To George Washington from Major General William Phillips, 8 January 1780
From: Phillips, William
To: Washington, George


          
            Sir.
            New York January 8th 1780.
          
          I inclose to you, Sir, the Duplicate of a letter I writ to you some days ago concerning Major Gardiner; that Gentleman’s uneasiness at remaining here beyond the ten days prescribed him is the cause of my troubling Your Excellency again and I will, therefore, hope you will have the goodness to answer these letters so soon as it may be convenient to you, and should it be your opinion that Major Gardiner must return upon his parole immediately I will request, however, that Your Excellency will permit him to go into the Jersies or Pensilvania as the returning to Boston at this inclement Season of the Year will be very difficult.
          I have instanced to Major Gardiner several American Officers Prisoners of War who have remained beyond the limits of their

being called into New York in the hopes of an Exchange taking place and upon my assurances their Conduct would not be arraigned by the King’s Commander in Chief in America, and I have assured Major Gardiner he cannot fail of meeting with a return of the same liberal Sentiments from Your Excellency.
          I have had a number of letters from Major Harnage and Captain Hawker from Cambridge in every one of which they acknowledge the great Civilities they have received from General Washington, I should take it as a great favour conferred upon me if they might be permitted to come into New York with a view of being Exchanged, but on that failing to go in the first Flag of truce Vessel to Virginia and join the Troops of Convention there. I have the honour to be, Sir, with great personal Respect Your Excellency’s most obedient and most humble Servant
          
            W. Phillips
          
        